Citation Nr: 0300759	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for visual loss due to 
head injury.



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to July 
1960.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, dated in July 2000, which denied the 
veteran's claims of entitlement to service connection for 
visual loss. 

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The veteran was represented by a lawyer during this appeal 
but that attorney withdrew his representation, with 
written consent of the veteran, in November 2002.  In a 
statement received by the Board shortly thereafter, the 
veteran clearly indicated that he wished to represent 
himself.  Accordingly, the attorney's representation is 
deemed withdrawn.  38 C.F.R. § 20.608(2002). 


REMAND

The Board sent a letter to the veteran in December 2002, 
asking him to clarify if he wanted a Board hearing.  In a 
response postmarked later that same month, the veteran 
indicated he wanted a hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing).  Such a 
hearing must be scheduled by the RO. 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).

In view of the foregoing, the case is remanded for the 
following action:

The RO should schedule the veteran for 
a Travel Board hearing in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




